Exhibit 10.17

Axsome Therapeutics, Inc.

Stock Unit Notice
under the
Axsome Therapeutics, Inc.
2015 Omnibus Incentive Compensation Plan

Name of Grantee:

 

This Notice evidences the award of restricted Stock Units (each, an “RSU,” and
collectively, the “RSUs”) of Axsome Therapeutics, Inc., a Delaware corporation
(the “Company”), that have been granted to you pursuant to the Axsome
Therapeutics, Inc. 2015 Omnibus Incentive Compensation Plan (the “Plan”) and
conditioned upon your agreement to the terms of the attached Stock Unit
Agreement (the “Agreement”). This Notice constitutes part of and is subject to
the terms and provisions of the Agreement and the Plan, which are incorporated
by reference herein.  Each RSU is equivalent in value to one share of the
Company Stock and represents the Company’s commitment to issue one share of
Company Stock at a future date, subject to the terms of the Agreement and the
Plan.  The RSUs are credited to a separate account maintained for you on the
books and records of the Company (the "Account").  All amounts credited to the
Account will continue for all purposes to be part of the general assets of the
Company.

Grant Date:  ___________

Number of RSUs: 

Vesting Schedule:  All of the RSUs are nonvested and forfeitable as of the Grant
Date.  So long as your employment or service is continuous from the Grant Date
through the applicable date upon which vesting is scheduled to occur:

twenty-five percent (25%) of the RSUs will be exercisable on the first
anniversary of the Grant Date (the “Initial Vesting Date”) and as to an
additional twenty-five percent (25%) of the original number of RSUs at the end
of each successive full twelve (12) month period following the Initial Vesting
Date such that 100% of the RSUs will be vested and nonforfeitable on the fourth
anniversary of the Grant Date. 

 

Notwithstanding the foregoing, if your employment or service with the Company is
terminated coincident with or within one year following a Change of Control by
the Company or its successor without Cause, the RSUs that are unvested as of the
date of termination will immediately become 100% exercisable.

 

 

 

 

Axsome Therapeutics, Inc.

 

Date

I acknowledge that I have carefully read the Agreement and the prospectus for
the Plan.  I agree to be bound by all of the provisions set forth in those
documents.  I also consent to electronic delivery of all notices or other
information with respect to the RSUs or the Company.

 

 

 

Signature of Grantee

 

Date

 

 








Axsome Therapeutics, Inc.

Stock Unit Agreement
under the
Axsome Therapeutics, Inc.
2015 Omnibus Incentive Compensation Plan

1.Terminology.  Unless otherwise provided in this Agreement, capitalized terms
used herein are defined in the Glossary at the end of this Agreement.

2.Vesting.  All of the RSUs are nonvested and forfeitable as of the Grant
Date.  So long as your service or employment is continuous from the Grant Date
through the applicable date upon which vesting is scheduled to occur, the RSUs
will become vested and nonforfeitable in accordance with the vesting schedule
set forth in the Notice.  Except for the circumstances, if any, described in the
Notice, none of the RSUs will become vested and nonforfeitable after your
service or employment ceases.

3.Termination of Employment or Service.  Unless otherwise provided in the
Notice, if your service or employment with the Company ceases for any reason,
all RSUs that are not then vested and nonforfeitable will be forfeited to the
Company immediately and automatically upon such cessation without payment of any
consideration therefor and you will have no further right, title or interest in
or to such RSUs or the underlying shares of Company Stock.

4.Restrictions on Transfer.  Neither this Agreement nor any of the RSUs may be
assigned, transferred, pledged, hypothecated or disposed of in any way, whether
by operation of law or otherwise, and the RSUs shall not be subject to
execution, attachment or similar process.  All rights with respect to this
Agreement and the RSUs shall be exercisable during your lifetime only by you or
your guardian or legal representative.  Notwithstanding the foregoing, the RSUs
may be transferred upon your death by last will and testament or under the laws
of descent and distribution.

5.Settlement of RSUs.

(a)Manner of Settlement.  You are not required to make any monetary payment
(other than applicable tax withholding, if required) as a condition to
settlement of the RSUs.  The Company will issue to you, in settlement of your
RSUs and subject to the provisions of Section 6 below, the number of whole
shares of Company Stock that equals the number of whole RSUs that become vested,
and such vested RSUs will terminate and cease to be outstanding upon such
issuance of the shares.  Upon issuance of such shares, the Company will
determine the form of delivery (e.g., a stock certificate or electronic entry
evidencing such shares) and may deliver such shares on your behalf
electronically to the Company’s designated stock plan administrator or such
other broker-dealer as the Company may choose at its sole discretion, within
reason.

(b)Timing of Settlement.  Your RSUs will be settled by the Company, via the
issuance of Company Stock as described herein, on the date that the RSUs become
vested and nonforfeitable1.  However, if a scheduled issuance date falls on a
Saturday, Sunday or federal holiday, such issuance date shall instead fall on
the next following day that the principal executive offices of the Company are
open for business.  In all cases, the issuance and delivery of shares under this
Agreement is intended to comply with Treasury Regulation 1.409A-1(b)(4) and
shall be construed and administered in such a manner.

6.Tax Withholding.  On or before the time you receive a distribution of the
shares subject to your RSUs, or at any time thereafter as requested by the
Company, you hereby authorize any required withholding from the Company Stock
issuable to you and/or otherwise agree to make adequate provision in cash for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate which arise in
connection with your RSUs (the “Withholding Taxes”).

--------------------------------------------------------------------------------

1NTD: For executive officers and non-employee directors, this provision may be
revised to provide for deferred settlement in compliance with Section 409A of
the Internal Revenue Code.

 



 




Additionally, the Company may, in its sole discretion, satisfy all or any
portion of the Withholding Taxes obligation relating to your RSUs by any of the
following means or by a combination of such means: (i) withholding from any
compensation otherwise payable to you by the Company; (ii) causing you to tender
a cash payment; (iii) permitting you to enter into a “same day sale” commitment
with a broker-dealer that is a member of the Financial Industry Regulatory
Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a portion of
the shares to be delivered under the Agreement to satisfy the Withholding Taxes
and whereby the FINRA Dealer irrevocably commits to forward the proceeds
necessary to satisfy the Withholding Taxes directly to the Company; or
(iv) withholding shares of Company Stock from the shares of Company Stock issued
or otherwise issuable to you in connection with the RSUs with a Fair Market
Value (measured as of the date shares of Company Stock are issued to you
pursuant to Section 5) equal to the amount of such Withholding Taxes; provided,
however, that the number of such shares of Company Stock so withheld shall not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.  Unless the tax withholding obligations of the
Company are satisfied, the Company shall have no obligation to deliver to you
any Company Stock.  In the event the Company’s obligation to withhold arises
prior to the delivery to you of Company Stock or it is determined after the
delivery of Company Stock to you that the amount of the Company’s withholding
obligation was greater than the amount withheld by the Company, you agree to
indemnify and hold the Company harmless from any failure by the Company to
withhold the proper amount.

7.Adjustments for Corporate Transactions and Other Events.

(a)Stock Dividend, Stock Split and Reverse Stock Split.    Upon a stock dividend
of, or stock split or reverse stock split or other event described in Section
4(d) of the Plan affecting, the Company Stock, the number of outstanding RSUs
shall, without further action of the Administrator, be adjusted to reflect such
event; provided, however, that any fractional RSUs resulting from any such
adjustment shall be eliminated.  Adjustments under this paragraph will be made
by the Administrator, whose determination as to what adjustments, if any, will
be made and the extent thereof will be final, binding and conclusive.

(b)Merger, Consolidation and Other Events.  If the Company shall be the
surviving or resulting corporation in any merger or consolidation and the
Company Stock shall be converted into other securities, the RSUs shall pertain
to and apply to the securities to which a holder of the number of shares of
Company Stock subject to the RSUs would have been entitled.  If the stockholders
of the Company receive by reason of any distribution in total or partial
liquidation or pursuant to any merger of the Company or acquisition of its
assets, securities of another entity or other property (including cash), then
the rights of the Company under this Agreement shall inure to the benefit of the
Company’s successor, and this Agreement shall apply to the securities or other
property (including cash) to which a holder of the number of shares of Company
Stock subject to the RSUs would have been entitled, in the same manner and to
the same extent as the RSUs.

8.Non‑Guarantee of Employment or Service Relationship.  Nothing in the Plan or
this Agreement shall alter your at‑will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any
nonvested and forfeitable RSUs or any other adverse effect on your interests
under the Plan.

9.Rights as Stockholder.  You shall not have any of the rights of a stockholder
with respect to any shares of Company Stock that may be issued in settlement of
the RSUs until such shares of Company Stock have been issued to you. 

10.The Company’s Rights.  The existence of the RSUs shall not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations, or other changes in the
Company's capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Company
Stock or the rights thereof, or the

2




dissolution or liquidation of the Company, or any sale or transfer of all or any
part of the Company's assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

11.Restrictions on Issuance of Shares.  The issuance of shares of Company Stock
upon settlement of the RSUs shall be subject to and in compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities.  No shares of Company Stock may be issued hereunder if the issuance
of such shares would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Company Stock may then be
listed.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the RSUs shall relieve
the Company of any liability in respect of the failure to issue such shares as
to which such requisite authority shall not have been obtained.  As a condition
to the settlement of the RSUs, the Company may require you to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation, and to make any representation or warranty
with respect thereto as may be requested by the Company.

12.Notices.  All notices and other communications made or given pursuant to this
Agreement shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company, or in the case of notices
delivered to the Company by you, addressed to the Administrator, care of the
Company for the attention of its Secretary at its principal executive office or,
in either case, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.  Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this award of RSUs by electronic means or to request your consent
to participate in the Plan or accept this award of RSUs by electronic
means.  You hereby consent to receive such documents by electronic delivery and,
if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

13.Entire Agreement.  This Agreement, together with the relevant Notice and the
Plan, contains the entire agreement between the parties with respect to the RSUs
granted hereunder.  Any oral or written agreements, representations, warranties,
written inducements, or other communications made prior to the execution of this
Agreement with respect to the RSUs granted hereunder shall be void and
ineffective for all purposes.

14.Amendment.  This Agreement may be amended from time to time by the
Administrator in its discretion; provided,  however, that  this Agreement may
not be modified in any manner that would have a materially adverse effect on the
RSUs as determined in the discretion of the Administrator, except as provided in
the Plan or in a written document signed by each of the parties hereto.

15.Recoupment Policy.  You agree that, subject to the requirements of applicable
law, if you breach any restrictive covenant agreement between you and the
Company or you otherwise engage in activities that constitute Cause either while
employed by, or providing service to, the Company or within two years
thereafter, the RSU shall terminate, and the Company may rescind any delivery of
shares upon vesting or settlement, as applicable on such terms as the Committee
shall determine, including the right to require that in the event of any such
rescission, (a) you shall return to the Company the shares received upon
settlement of the RSU or, (b) if you no longer owns the shares, you shall pay to
the Company the amount of any gain realized or payment received as a result of
any sale or other disposition of the shares (or, in the event you transfer the
shares by gift or otherwise without consideration, the Fair Market Value of the
shares on the date of the breach of any restrictive covenant agreement or
activity constituting Cause).  You agree that payment shall be made in such
manner and on such terms and conditions as may be required by the Committee and
you shall be entitled to set off against the amount of any such payment any
amounts otherwise owed to you by the Company.  In addition, you agree that the
RSU shall be subject to any applicable clawback or recoupment policies, share
trading policies and other policies that may be implemented by the Board from
time to time.



3




409A Savings Clause.  This Agreement and the RSUs granted hereunder are intended
to either fit within the “short-term deferral” exemption from Section 409A of
the Code as set forth in Treasury Regulation Section 1.409A-1(b)(4) or comply
with Section 409A.  Notwithstanding the foregoing, if it is determined that the
RSUs fail to satisfy the requirements of the short-term deferral rule and are
otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of
the Code) as of the date of your separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)), then the issuance of any shares that
would otherwise be made upon the date of the separation from service or within
the first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six
(6) months and one day after the date of the separation from service, but if and
only if such delay in the issuance of the shares is necessary to avoid the
imposition of additional taxation on you in respect of the shares under
Section 409A of the Code.  Each installment of shares that vests is intended to
constitute a “separate payment” for purposes of Section 409A of the Code and
Treasury Regulation Section 1.409A-2(b)(2). 

16.No Obligation to Minimize Taxes.  The Company has no duty or obligation to
minimize the tax consequences to you of this award of RSUs and shall not be
liable to you for any adverse tax consequences to you arising in connection with
this award.  You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the tax consequences of this award and
by signing the Notice, you have agreed that you have done so or knowingly and
voluntarily declined to do so.

17.Conformity with Plan.  This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan.  Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan.  In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern.  A copy of
the Plan is available upon request to the Administrator.

18.No Funding.  This Agreement constitutes an unfunded and unsecured promise by
the Company to issue shares of Company Stock in the future in accordance with
its terms.  You have the status of a general unsecured creditor of the Company
as a result of receiving the grant of RSUs.

19.Effect on Other Employee Benefit Plans.  The value of the RSUs subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company, except as such plan otherwise expressly
provides.  The Company expressly reserves its rights to amend, modify, or
terminate any of the Company’s employee benefit plans.

20.Governing Law.  The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning the applicability of laws of other jurisdictions.  As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in the districts which include Delaware, and you hereby
agree and submit to the personal jurisdiction of any federal court located in
the district which includes Delaware or any state court in the district which
includes Delaware.  You further agree that you will not deny or attempt to
defeat such personal jurisdiction or object to venue by motion or other request
for leave from any such court.

21.Resolution of Disputes.  Any dispute or disagreement which shall arise under,
or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Administrator under or pursuant to this Agreement and any interpretation by the
Administrator of the terms of this Agreement, will be final, binding and
conclusive on all persons affected thereby.  You agree that before you may bring
any legal action arising under, as a result of, pursuant to or relating to, this
Agreement you will first exhaust your administrative remedies before the
Administrator.  You further agree that in the event that the Administrator does
not resolve any dispute or disagreement arising under, as a result of, pursuant
to or relating to, this Agreement to your satisfaction, no legal action may be
commenced or maintained relating to this Agreement more than twenty-four (24)
months after the Administrator’s decision.



4




22.Headings.  The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

23.Electronic Delivery of Documents.  By your signing the Notice, you (i)
consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the RSUs, and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

24.No Future Entitlement.  By your signing the Notice, you acknowledge and agree
that:  (i) the grant of a restricted stock unit award is a one-time benefit
which does not create any contractual or other right to receive future grants of
restricted stock units, or compensation in lieu of restricted stock units, even
if restricted stock units have been granted repeatedly in the past; (ii) all
determinations with respect to any such future grants and the terms thereof will
be at the sole discretion of the Committee; (iii) the value of the restricted
stock units is an extraordinary item of compensation which is outside the scope
of your employment contract, if any; (iv) the value of the restricted stock
units is not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments or similar payments, or
bonuses, long-service awards, pension or retirement benefits; (v) the vesting of
the restricted stock units ceases upon termination of Service with the Company
or transfer of employment from the Company, or other cessation of eligibility
for any reason, except as may otherwise be explicitly provided in this
Agreement; (vi) the Company does not guarantee any future value of the
restricted stock units; and (vii) no claim or entitlement to compensation or
damages arises if the restricted stock units decrease or do not increase in
value and you irrevocably release the Company from any such claim that does
arise.

25.Personal Data.  For purposes of the implementation, administration and
management of the restricted stock units or the effectuation of any acquisition,
equity or debt financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you consent, by
execution of the Notice, to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party vendors or any potential party to a potential
Corporate Transaction.  You understand that personal data (including but not
limited to, name, home address, telephone number, employee number, employment
status, social security number, tax identification number, date of birth,
nationality, job and payroll location, data for tax withholding purposes and
shares awarded, cancelled, vested and unvested) may be transferred to third
parties assisting in the implementation, administration and management of the
restricted stock units or the effectuation of a Corporate Transaction and you
expressly authorize such transfer as well as the retention, use, and the
subsequent transfer of the data by the recipient(s).  You understand that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your
country.  You understand that data will be held only as long as is necessary to
implement, administer and manage the restricted stock units or effect a
Corporate Transaction.  You understand that you may, at any time, request a list
with the names and addresses of any potential recipients of the personal data,
view data, request additional information about the storage and processing of
data, require any necessary amendments to data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Company’s Secretary.  You understand, however, that refusing or withdrawing your
consent may affect your ability to accept a restricted stock unit award.

{Glossary begins on next page}



5




GLOSSARY

(a)“Administrator” means the Committee as defined in the Plan.

(b)“Agreement” means this document, as amended from time to time, together with
the Plan which is incorporated herein by reference.

(c)“Cause” has the meaning set forth in the Plan.

(d)“Change of Control” shall have the meaning set forth in the Plan.

(e)“Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and other guidance promulgated thereunder.

(f)“Company Stock” shall mean common stock of the Company.

(g)“Company” means Axsome Therapeutics, Inc., and shall include all its
successors except where the context otherwise requires.  For purposes of
determining whether a Change of Control has occurred, Company shall mean only
Axsome Therapeutics, Inc.

(h)“Fair Market Value” has the meaning set forth in the Plan. 

(i)“Grant Date” means the effective date of a grant of RSUs made to you as set
forth in the relevant Notice.

(j)“Notice” means the statement, letter or other written notification provided
to you by the Company setting forth the terms of a grant of RSUs made to you.

(k)“Plan” means the Axsome Therapeutics, Inc. 2015 Omnibus Incentive
Compensation Plan, as in effect from time to time.

(l)“RSU” means the Company’s commitment to issue one share of Company Stock at a
future date, subject to the terms of the Agreement and the Plan.

(m)“You” or “Your”  means the recipient of the RSUs as reflected on the
applicable Notice.  Whenever the word “you” or “your” is used in any provision
of this Agreement under circumstances where the provision should logically be
construed, as determined by the Administrator, to apply to the estate, personal
representative, or beneficiary to whom the RSUs may be transferred by will or by
the laws of descent and distribution, the words “you” and “your” shall be deemed
to include such person.

{End of Agreement}

 

6

